Case: 4:13-cv-00800-SRC Doc. #: 260 Filed: 09/23/20 Page: 1 of 3 PageID #: 18179




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MARY BAYES and PHILIP BAYES,                 )
                                              )
         Plaintiff(s),                        )
                                              )
         vs.                                  )       Case No. 4:13-cv-00800-SRC
                                              )
 BIOMET, INC., et al.,                        )
                                              )
         Defendant(s).                        )

                                   Memorandum and Order

        The Court previously granted, in part, and denied, in part, [Doc. 124] Biomet’s Motion

for Summary Judgment. Doc. 225. In that Order, the Court reserved ruling on Biomet’s motion

for summary judgment on Plaintiffs’ punitive damages claim, pending additional briefing from

the parties on a choice-of-law issue. Id. at 30-31. Having considered the additional briefing in

the parties’ trial briefs, the Court now denies [Doc. 124] Biomet’s motion for summary judgment

on Plaintiffs’ punitive damages claim.

I.      Background

        The Court has thoroughly recounted the facts of this case in its Order on Biomet’s

Motion for Summary Judgment. See Doc. 225. In the same Order, the Court explains some of

the medical terminology at issue in this case and likewise does not repeat those explanations

here.

II.     Legal standard

        Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary


                                                  1
Case: 4:13-cv-00800-SRC Doc. #: 260 Filed: 09/23/20 Page: 2 of 3 PageID #: 18180




judgment, the Court is required to view the evidence in the light most favorable to the non-

moving party and must give that party the benefit of all reasonable inferences to be drawn from

the underlying facts. AgriStor Leasing v. Farrow, 826 F.2d 732, 734 (8th Cir. 1987). The

moving party bears the initial burden of showing both the absence of a genuine issue of material

fact and entitlement to judgment as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986); Fed. R. Civ. P. 56(a).

       In response to the proponent’s showing, the opponent's burden is to “come forward with

‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). Self-serving,

conclusory statements without support are insufficient to defeat summary judgment. Armour

and Co., Inc. v. Inver Grove Heights, 2 F.3d 276, 279 (8th Cir. 1993). Rule 56(c) “mandates the

entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).

III.   Discussion

       The Parties dispute which state’s law governs Plaintiffs’ claim for punitive damages. See

Doc. 125 at 28-30 (arguing Indiana law applies); Doc. 147 at 20 (stating Missouri law applies).

However, the Parties agree that the Court need not decide which state’s law applies to decide

Biomet’s motion for summary judgment on Plaintiffs’ punitive damages claim, because the

relevant standards are “essentially the same.” Doc. 125 at 30; Doc. 147 at 20.

       In both Missouri and Indiana, the test for whether punitive damages are allowed is a strict

one. Under Missouri law, the Court may award punitive damages only upon a showing that “the



                                                  2
Case: 4:13-cv-00800-SRC Doc. #: 260 Filed: 09/23/20 Page: 3 of 3 PageID #: 18181




defendant showed a complete indifference to or conscious disregard for the safety of others.”

Ford v. GACS, Inc., 265 F.3d 670, 678 (8th Cir. 2001). Under Indiana law, the Court may award

punitive damages only upon a showing that the defendant acted with “malice, fraud, gross

negligence, or oppressiveness which was not the result of a mistake of fact or law, mere

negligence, or other human failing.” Wohlwend v. Edwards, 796 N.E.2d 781, 784 (Ind. Ct. App.

2003). Under either state’s law, the plaintiff must establish the requisite showing by “clear and

convincing” evidence. See Rodriguez v. Suzuki Motor Corp., 936 S.W.2d 104, 111 (Mo. banc

1996); Ind. Code § 34-51-3-2.

       Biomet contends that the method of FDA approval, the warnings included in the

Instructions for Use, and Biomet’s affirmative steps to make the M2a Magnum safe preclude a

showing of complete indifference or conscious disregard under Missouri law, or of malice,

fraud, gross negligence, or oppressiveness under Indiana law. But Plaintiffs set forth evidence

that Biomet was aware of the serious risks of its metal-on-metal M2a Magnum implant. See,

e.g., Doc. 148-27. In any event, this Court, though well aware of the high standard of clear and

convincing evidence, is not now in a position to determine as a matter of law that Plaintiffs

cannot make a submissible case for punitive damages.

IV.    Conclusion

       The Court DENIES [Doc. 124] Biomet’s Motion for Summary Judgment on Plaintiffs’

claim for punitive damages (Count XI).


       Dated: September 23, 2020.



                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE



                                                 3
